Citation Nr: 1214558	
Decision Date: 04/20/12    Archive Date: 04/27/12

DOCKET NO.  07-36 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for disability of the cervical spine, to include arthritis and degenerative disc disease.  

2.  Entitlement to service connection for disability of the thoracolumbar spine, to include arthritis and degenerative disc disease.  



ATTORNEY FOR THE BOARD

J Fussell



INTRODUCTION

The Veteran had active service from August 1984 to August 2004.  

This matter comes before the Board of Veterans' Appeals (Board) from a December 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

A June 2009 Board decision granted service connection for herpes simplex virus and remanded a claim for service connection for a back disorder, to include spurring spondylotic discs, to obtain private treatment records and conduct an examination to determine the probability that the currently diagnosed lumbar and cervical spine disorders, to include strains and degenerative disc disease (DDD) of the cervical and lumbar spine were related to the Veteran's military service. 

The Board again remanded the claim in December 2010, noting that a May 2010 VA examiner had not addressed inservice January 2001 cervical MRI findings of very small posterocentral osteophytes with associated spondylotic disc protrusion slightly indenting the anterior aspect of the cervical cord causing mild spinal canal narrowing, and had not addressed other inservice findings and complaints of pain, or a favorable 2007 statement from a private chiropractor.  Thus, the case was to be returned to the May 2010 VA examiner for an addendum.  The case has now been returned for appellate consideration.  

Lastly, it was noted in June 2009 and December 2010 Board remands, that the RO may have separated the back disorders into two separate areas, cervical spine and thoracolumbar spine, but the Veteran's claim which had been perfected for appeal was a back condition, to include spurring spondylotic discs.  However, for reasons which will become apparent, the Board has re-characterized the issues in order more adequately address each. 



FINDINGS OF FACT

1.  Cervical DDD was clinically documented during active service as were cervical osteophytes, which are indicators of arthritis, and are of service onset.

2.  Although the Veteran had complaints of low back pain during service, chronic pathology is not demonstrated until more than a year after service discharge and current thoracolumbar spinal pathology is not shown to be otherwise related to the Veteran' military service.  


CONCLUSIONS OF LAW

1.  Cervical arthritis and DDD were incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010). 

2.  Thoracolumbar arthritis and DDD were not incurred in or aggravated by active service and thoracolumbar arthritis did not manifest to a compensable degree within one year after service discharge.  38 U.S.C.A. §§ 1110, 1112, 1131, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) amended VA's duties to notify and to assist claimants in developing information and evidence need for claim substantiate; and the duty to notify requires that on receipt of a substantially complete application for benefits, VA must provide notice of (1) information and evidence, medical or lay, needed for claim substantiation, (2) which portion that VA will seek to provide; and (3) that which the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159; see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The VCAA notice was intended to be provided before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

A review of the record shows the Veteran was provided with pre-adjudication VCAA notice by letter, dated in July 2006.  She was notified of the evidence needed to substantiate claim of service connection, i.e., evidence of a current disability, disability during or event during service and a relationship between the two.  She was notified of the evidence needed to substantiate a service-connection and the types of evidence the Veteran was expected to provide and that which VA would obtain on his behalf, e.g., private, VA or other Federal records.  She was also informed of how a disability rating or an effective date would be established if service-connection were granted, in accordance with Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable efforts to identify and obtain relevant records in support of the claims.  The RO has obtained the Veteran's service treatment records (STRs).  The Veteran declined the opportunity to testify in support of her claims.  His private and VA outpatient treatment (VAOPT) records are on file.  

The Veteran has been afforded several VA examinations in conjunction with the service-connection claims.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  

And all this was in substantial compliance with the Board remands in June 2009 and December 2010.  Substantial, rather than absolute or strict, remand compliance is the appropriate standard for determining remand compliance under Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).  

As there is no indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board finds these actions have satisfied VA's duty to assist and that no additional assistance is required.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Background

The STRs show that the Veteran was seen on December 19, 1984 for complaints of low back pain for one week, which was considered to be mechanical low back pain.  

Private clinical records show that the Veteran was seen in 1999 for complaints of low back pain.  

The Veteran's STRs show that she was seen with upper back pain and spasms in July 2000.  

An MRI of the cervical spine was obtained in January 2001 to rule out possible segmental myoclonus.  That MRI was interpreted as revealing very small posterocentral osteophytes with associated spondylotic disc protrusion slightly indenting the anterior aspect of the cervical cord causing mild spinal canal narrowing.  

STRs show that the Veteran was seen on July 10, 2004 with a complaint of upper back pain or spasms for two hours, which was considered to be muscle spasm or muscle strain.  She was also seen again on the following day for right-sided upper back pain. 

Private clinical records show that the Veteran underwent extensive spinal tests from 2005 to 2008.  

On official examination in July 2006 an examiner stated that the Veteran had "suffered" from lumbar DDD since 1990.  She did not have any stiffness or weakness from the spine condition and it did not cause any pain symptoms.  She was not receiving any treatment for the condition and stated that the condition did not cause incapacitation.  The examiner stated that there was no functional impairment from the condition.  On examination her neck was supple.  There was no evidence of radiating pain on movement of the thoracolumbar spine and there was no muscle spasm.  There was no tenderness and straight leg raising was negative, bilaterally.  There were no signs of intervertebral disc syndrome which chronic and permanent nerve root involvement.  Gross examination of the spine was within normal limits.  Neurological examination of both lower extremities was within normal limits and lower extremity reflexes were 2+, bilaterally, at the knees and ankles.  X-rays of the thoracic and lumbar spinal segments were within normal limits.  There was no diagnosis because there was no pathology to render a diagnosis.  

In November 2007 G. Armstrong, D.C. indicated that the Veteran had been under his care for neck pain since September 2005 and that he had reviewed the records with regard to the January 2001 MRI.  G. Armstrong, D.C. stated that it was his professional opinion that the current active treatment that the Veteran had been receiving was directly related to the pre-existing condition that the January 2001 MRI confirmed.  

On official examination in April 2008 the Veteran reported having had cervical spine pain for 10 years.  She did not have any stiffness or weakness or any incapacitation.  An examination revealed no signs of intervertebral disc syndrome which chronic and permanent nerve root involvement.  Neurological examination of both upper extremities was within normal limits and upper extremity reflexes were 2+, bilaterally.  Cervical spine X-rays were within normal limits.  The examiner stated that there was no pathology upon which to render a diagnosis.  

In May 2010 another VA examination was conducted, at which time the examiner indicated that the claims folder was available for and had been reviewed.  Also, a history of problems with the Veteran's cervical and lumbar spinal segments, as related by the Veteran, was recorded.  Following examination, the examiner rendered diagnoses of cervical spine strain, mild DDD at C5-6 per X-ray, and lumbosacral strain and mild DDD.  The examiner then indicated that the Veteran's cervical spine condition was not caused by or a result of active duty military.  The examiner also stated that the Veteran's lumbar spine condition was not caused by or the result of active military service.  The examiner stated that the Veteran had had one incident of lumbosacral strain/back pain while on active military service.  She then cited to Wikipedia for the definition of back pain.  

In November 2011 the examiner that conducted the May 2010 VA examination again reviewed the Veteran's claim file.  It was opined that the Veteran's diagnosed lumbar spine disorder, to include lumbar strain and lumbosacral DDD was less likely as not, i.e., less that 50/50 probability, related to active duty military service.  The rationale was that the Veteran had documentation of treatment for mechanical low back pain in December 1984 and the Veteran had a documented diagnosis of DDD on examination in July 2006.  But, the Veteran denied stiffness or weakness, denied pain and treatment, and denied incapacitation due to DDD and denied functional impairment from the condition.  The Veteran had no further treatment entries for low back pain or lumbosacral spine disorder since 1990.  The Veteran had continued to meet physical exercise requirements throughout her military career and was able to always pass her re-enlistment physicals.  

The examiner (that conducted the May 2010 VA examination) further stated that medical literature revealed that DDD is part of the natural process of growing older.  Unfortunately, as we age, our intervertebral discs lose their flexibility, elasticity, and shock absorbing characteristic.  The ligaments that surround the disc, called the annulus fibrosis, become brittle and they are more easily torn.  At the same time, the soft gel-like center of the disc, called the nucleus pulposus, starts to dry out and shrink.  The combination of damage to the intervertebral discs, the development of bone spurs, and a gradual thickening of the ligaments that support the spine can all contribute to degenerative arthritis of the lumbar spine.  DDD is as certain as death and taxes, and to a certain degree this process happens to everyone.  However, not everyone who has degenerative changes in their lumbar spine has pain.  Many people who have degenerative changes in their lumbar spine had pain.  Many people who had "normal" backs have MRIs that show disc herniations, degenerative changes, and narrowed spinal canals.  Every patient was different, and it was important to realize that not everyone develops symptoms as a result of DDD.  

That physician also stated that the lack of consistent treatment for low back/lumbosacral spine conditions affirmed the medical opinion that the diagnosed lumbar spine disorder was less likely as not related to active duty military service.  

Principles of Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Service connection requires evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the first two elements.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999); Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  

38 C.F.R. § 3.303(b) provides two alternative methods of establishing service connection: (1) chronicity and (2) continuity of symptomatology.  Certain conditions, such as arthritis, will be presumed to have been incurred in service if manifested to a compensable degree within 1 year after service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  To establish a chronic inservice disease there is required (1) a combination of manifestations sufficient to identify the disease entity, and (2) sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When a chronic disease is established during service or within a presumptive period under 38 C.F.R. § 3.307 permitting service connection, there is no requirement of postservice continuity of symptoms.  38 C.F.R. § 3.303(b).  Rather, subsequent manifestations of that chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent cause(s) but this does not mean that any inservice manifestations will permit service connection, i.e., not every manifestation of joint pain in service will permit service connection of arthritis first shown as a clear-cut clinical entity at some later date.  38 C.F.R. § 3.303(b).  

Continuity of symptomatology is required only where the condition noted during service (or in a presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of postservice continuity is required.  38 C.F.R. § 3.303(b).  

Continuity of symptomatology can be established if it can be demonstrated (1) that a condition was "noted" during service (however, the notation of a condition during service "need not be reflected in any written document", see Savage, 10 Vet. App. 488, 496-97 (1997)); (2) there is evidence of postservice continuity of the same symptomatology (as to which lay testimony may be competent, see Buchanan v. Nicholson, 451 F.3d 1331, 1335-36 (Fed.Cir. 2006)); and (3) there is medical or competent lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  See 38 C.F.R. § 3.303(b).  As to the third element, competent evidence, such as a VA examination, can establish an etiological nexus.  McLendon v. Nicholson, 20 Vet. App. 79, 81-86 (2006). 

If the preponderance of the evidence is against the claim, it is denied but if the preponderance supports the claim or the evidence is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 38 C.F.R. § 3.102.  

Analysis

Cervical Spine, To Include Arthritis and DDD

Initially, the Board observes that "[a]n osteophyte is defined as 'a bony excrescence or osseous outgrowth.'  Dorland's Illustrated Medical Dictionary 1200 (27th ed.1988)."  Leak v. Shinseki, No. 10-2264, slip op. (U.S. Vet. App. Oct. 31, 2011) (unpublished memorandum decision).  Also, "spondylosis is a 'degenerative joint disease affecting the [] vertebrae and intervertebral disks, causing pain and stiffness, sometimes with sciatic radiation due to nerve root pressure by associated protruding disks or osteophytes.'  Dorland's at 1780."  Lincoln v. Shinseki, No. 09-0609, slip op. (U.S. Vet. App. Nov. 17, 2010) (unpublished memorandum decision).   

While cervical X-rays at the time of the official 2008 examination were reportedly within normal limits, it is undisputed that the cervical MRI in 2001, which was during active service, revealed osteophytes with spondylotic disc protrusion indenting the cervical cord and causing mild spinal canal narrowing.  

The 2010 VA examiner opined that the Veteran's cervical spine pathology was unrelated to military service; however, no rationale was given.  Similarly, the addendum in 2011 appears to address only the Veteran's claimed thoracolumbar spinal disability and does not address the Veteran's cervical spine.  To the extent that it may be implicit in the 2011 addendum that the rationale pertaining to the claimed thoracolumbar disability applies equally well to the claimed cervical spine disability, the unfavorable opinion of the more recent VA examiner was, essentially, that the Veteran's cervical spine pathology was not productive of chronic disability during the Veteran's active service because she was able to continue passing examinations for her continued participation in military service.  On the other hand, the private chiropractor opined that the current cervical spine disability had its origin during active service, as shown by the 2001 cervical MRI. 

The probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 305 (2008).  Weighing the contrasting medical opinions in this case, the Board is persuaded that the opinion of the private chiropractor is more persuasive.  This is because the VA examiner indicated that the Veteran lacked symptoms of cervical spine disability during her active service.  However, the Board acknowledges that an MRI is not a test normally conducted in those who are without active symptomatology.  In other words, the very fact that the Veteran did undergo a cervical MRI during her active service suggests that the cervical spine pathology demonstrated by that MRI was, at that time, productive of disability.  Moreover, the effect of 38 C.F.R. § 3.303(b) is that inservice manifestations of a chronic disease when shown at any later date are to be service-connected, unless clearly attributable to intercurrent cause.  While there is the corollary, also in 38 C.F.R. § 3.303(b), that not every inservice manifestation of pain permits service connection for arthritis which is first shown after service, here, the 2001 MRI revealed disc protrusion and spinal canal narrowing with associated osteophytes.  Osteophytes are indicative of degenerative joint disease, i.e., spondylosis.  Thus, the degenerative joint disease, or arthritis, as well as early signs of DDD, were first shown during service, and not after service.  Further, there is no clear evidence of an intercurrent cause for the Veteran's current cervical arthritis and DDD.  

Accordingly, with the favorable resolution of doubt, service connection for cervical spine arthritis and DDD is warranted.  

Thoracolumbar Spine, To Include Arthritis and DDD

The Veteran was seen on a few occasions during active service for low back pain.  However, unlike the claim for service connection for cervical spine disability, here there is no clinical evidence of either arthritis or DDD of the thoracolumbar spine during active service.  Moreover, the opinion of the private chiropractor indicates, by its very terms, that it was limited to the findings of the 2001 MRI but that MRI was only of the Veteran's cervical spinal segment and not the thoracolumbar spinal segment.  Further, the opinion of the 2010 examiner, especially as clarified in the 2011 addendum, was that the Veteran's current thoracolumbar pathology and disability was not of service origin.  Thus, that VA examiner's opinion is unrebutted.  To the extent that the Veteran had indicated that she has had continuous observable postservice thoracolumbar symptoms, e.g., pain, for the purpose of establishing continuity of symptomatology, she is competent.  

While competent to testify to the pain or other symptoms personally experienced during or after military service, a layperson is generally not competent to testify that what was experienced inservice caused disability which was not clinically shown to have manifested until years after service, particularly in light the absence of intervening symptoms.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999).  However, a lay person is not qualified to render a medical opinion as to diagnosis or medical causation.  Moray v. Brown, 5 Vet. App. 211, 214 (1993).  Rather, 38 C.F.R. § 3.307(b) provides that lay evidence should describe the material and relevant facts as to ... disability observed" with any presumptive period and not be "merely conclusions based upon opinion."  In fact, a diagnosis requires the application of medical expertise to facts, including a description of history and symptoms.  Clemons v. Shinseki, 23 Vet. App. 1, 4 - 5 (2009); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  

Accordingly, the Board concludes that the Veteran's statements of continuity of thoracolumbar spinal symptoms are insufficient to outweigh and rebut the negative opinion of the VA examiner.  This being the case, the claim for service connection for thoracolumbar disability, including arthritis and DDD, must be denied because the preponderance of the evidence is unfavorable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

ORDER

Service connection for cervical arthritis and DDD is granted.  

Service connection for thoracolumbar arthritis and DDD is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


